REVISED SCHEDULE A Compensation pursuant to Section 4 of the Subadvisory Agreement shall be calculated at the rate shown below based on the average daily net assets that are subject to the Subadviser's investment discretion in the relevant Funds. Fund Rate* AZL Morgan Stanley Global Real Estate Fund0.600% on the first $200 million 0.400% thereafter AZL Morgan Stanley Mid Cap Growth Fund** 0.500% on the first $100 million 0.450% on the next $150 million 0.425% on the next $250 million 0.400% thereafter * For Funds with multiple rates, when average daily net assets exceed the first breakpoint, multiple rates will apply, resulting in a breakpoint rate. For example, if average daily net assets are $500 million in the AZL Morgan Stanley Global Real Estate Fund, a rate of 60bps would apply to the first $200 million and a rate of 60 bps would apply to the remaining $300 million in assets. ** Minimum fee payable per calendar year is $100,000. Acknowledged: ALLIANZ INVESTMENTMORGAN STANLEY MANAGEMENT LLCINVESTMENT MANAGEMENT INC. By:/s/ Brian MuenchBy:/s/ Michael D. Fitzgerald Name:Brian MuenchName:Michael D. Fitzgerald Title:President Title:Managing Director Effective as of October 1, 2011, the schedule is revised to reflect a fee change to the AZL Morgan Stanley Global Real Estate Fund. 15
